DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/028,708, filed on September 17, 2013.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2022 was filed prior to the mailing date of the present first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Applicant’s independent claim 1 recites in part “wherein the abrasive flap disc only has one type of lamellae”.  Upon reviewing Applicant’s specification and drawings as originally filed, there is no disclosure explicitly or implicitly disclosing either a singular type of lamellae or multiple types of lamellae or even, for example, “one or more types of lamellae”.  Furthermore, Applicant’s specification and drawings as originally filed does not explicitly or implicitly restrict the type of lamellae for use therein such that the disclosed abrasive flap disc “only has one type of lamellae”.  Moreover, Furthermore, Applicant’s specification and drawings as originally filed does not explicitly or implicitly explain why only one type of lamellae can or could be utilized.  At the time the present application was filed the inventors of the present application did not appear to have possession of the claimed invention with respect to the claimed abrasive flap disc only having “one type of lamellae”.
For these reasons, Applicant’s independent claim 1, and claims 2-15 depending therefrom, fail to comply with the written description requirement because all said claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
Appropriate correction is required.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claim 1 recites in part “wherein the abrasive grit is a grit mixture, which comprises 25% to 75% zirconium dioxide and of 25% to 75% aluminum oxide”.  When reading the claimed ranges of zirconium dioxide and aluminum oxide present, said range can be read and interpreted to mean any one of the following: (i) only 50% of the grit mixture comprises zirconium dioxide and aluminum oxide; (ii) 100% of the grit mixture comprises zirconium dioxide and aluminum oxide; or (iii) greater than 100% and up to 150% of the grit mixture comprises zirconium dioxide and aluminum oxide.  Furthermore, Applicant’s claimed ranges do not include a frame of reference.  For instance, is the claimed range of zirconium dioxide based on a weight or a volume or another unit of measurement of zirconium dioxide (or aluminum oxide)?  Or, is the claimed range of zirconium dioxide (or aluminum oxide) based on the total amount of the grit mixture?
For these reasons, Applicant’s independent claim 1, and claims 2-15 depending therefrom, are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret the aforementioned claim language to include the limitation “based on the total amount of the grit mixture” as a frame of reference.
Appropriate correction is required.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s claim 8 recites “wherein the proportion on the abrasive fabric is 20% to 50% zirconium dioxide and 6% to 20% aluminum oxide”. Applicant’s claim 9 recites “wherein the proportion on the abrasive fabric is 25% to 35% zirconium dioxide and 6% to 15% aluminum oxide”. Applicant’s claim 10 recites “wherein the proportion on the abrasive fabric is 30% to 32% zirconium dioxide and 7% to 10% aluminum oxide”.
Each aforementioned claim recites in part a range of either zirconium dioxide or aluminum oxide that lies outside the claimed ranges of zirconium dioxide and aluminum oxide recited in Applicant’s independent claim 1 from which each one of Applicant’s claims 8, 9 and 10 depend.  Applicant’s independent claim 1 recites in part “an abrasive fabric comprising a base fabric and abrasive grit applied to the abrasive fabric”.  Now, each one of Applicant’s dependent claims 8, 9 and 10 recite in part “wherein the proportion of the abrasive fabric is…zirconium dioxide and…aluminum oxide”, which suggests the entire amounts of zirconium dioxide and aluminum oxide are not present on the claimed base fabric.  Where else the claimed zirconium dioxide and aluminum oxide can be if not disposed on the claimed base fabric is not known when reading Applicant’s independent claim 1 in conjunction with each one of claims 8, 9 and 10 depending therefrom.  Examiner can only infer Applicant’s dependent claims 8-10 do not recite adequate subject matter to accurately communicate Applicant’s intent and desired claimed subject matter.
	For these reasons, Applicant’s dependent claims 8-10 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For purposes of examination, examiner will interpret the aforementioned claim language to include the limitation “based on the total amount of the grit mixture” as a frame of reference.
Should Applicant amend dependent claims 8-10 and resolve the pending claim rejection under 35 USC 112, second paragraph, examiner reserves the right to conduct an updated search of the prior art and apply newly cited prior art under new ground(s) of rejection against the newly amended claimed subject matter of Applicant’s amended dependent claims 8-10.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 4-7 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent No. 6,582,289 B1 to Eisenberg (hereinafter “Eisenberg”) in view of United States Patent No. 3,867,795 to Howard (hereinafter “Howard”) and United States Patent No. 4,718,204 to Eisenblätter (hereinafter “Eisenblätter”).
Referring to Applicant’s independent claim 1, Eisenberg teaches an abrasive flap disc (See Abstract of Eisenberg) comprising a carrier plate (col. 3, ll. 8-13; FIG. 1; the backing plate of Eisenberg is equivalent to Applicant’s claim term “a carrier plate”) and abrasive lamellae (col. 3, ll. 14-30, 33-51; FIGS. 1-3 of Eisenberg) which are arranged on the carrier plate around a central opening (col. 3, ll. 8-13, 31-33; FIGS. 1 and 2; the central hole of Eisenberg is equivalent to Applicant’s claim term “a central opening”), and are made of an abrasive fabric (col. 3, ll. 38-49; FIG. 1; of Eisenberg) comprising a base fabric (col. 3, ll. 38-49; FIG. 1; the backing of the lamellae of Eisenberg is equivalent to Applicant’s claim term “a base fabric”) and abrasive grit (col. 3, ll. 38-49; FIG. 1; the abrasive grain of the lamellae of Eisenberg is equivalent to Applicant’s claim term “abrasive grit”) applied to the base fabric (col. 3, ll. 38-49; FIG. 1 of Eisenberg), a diameter of an exemplary abrasive flap disc being 115 mm (col. 4, ll. 5-6; Example 1 of Eisenberg) and the abrasive lamellae having a rectangular shape (See FIG. 1 of Eisenberg), wherein the abrasive grit is an exemplary grit mixture (col. 4, ll. 7-10; Example 1; the zirconia alumina grit of Eisenberg is equivalent to Applicant’s claim term “grit mixture”), which comprises zirconium oxide and aluminum oxide (col. 4, ll. 7-10 of Eisenberg), and the abrasive lamellae have an exemplary width of 25 mm (col. 4, ll. 5-21 of Eisenberg) and wherein the abrasive flap disc only has one type of lamellae (col. 4, ll. 5-21; Example 1 of Eisenberg).  The exemplary abrasive flap disc diameter taught by Eisenberg renders obvious Applicant’s claimed range.  The exemplary abrasive flap disc diameter taught by Eisenberg lies within Applicant’s claimed range of “between 110 mm and 130 mm”. MPEP 2144.05 [R-10.2019] (I) The exemplary abrasive lamellae width taught by Eisenberg renders obvious Applicant’s claimed range.  The exemplary abrasive lamellae width taught by Eisenberg lies within Applicant’s claimed range of “between 24 mm and 30 mm”. MPEP 2144.05 [R-10.2019] (I)  
Although Eisenberg teaches the abrasive grit mixture comprises zirconia alumina grit (col. 4, ll. 9-10 of Eisenberg), Eisenberg does not teach explicitly the abrasive grit mixture comprises “25% to 75% zirconium dioxide and of 25% to 75% aluminum oxide” according to Applicant’s claim language.
However, Howard teaches a reinforced resin bonded abrasive depressed and straight center wheels for portable snagging grinders (See Abstract of Howard).  In at least one embodiment, the wheels of Howard comprise a backing material having a uniform layer of a prepared mixture of suitable bond resin and secondary abrasive particles disposed thereupon, and another backing material disposed thereupon also having a uniform layer of a prepared mixture of suitable bond resin and primary abrasive particles containing alumina-zirconia abrasive material disposed thereupon (col. 5, ll. 1-14 of Howard).  In particular, Howard teaches an exemplary primary abrasive mixture of some exemplary wheels contains abrasive-24 grit alumina-zirconia abrasive particles (col. 5, ll. 40-50, 63-67; See Table 1 of Howard) and the alumina-zirconia abrasive used in all the wheels contained about 43% zirconia by weight (col. 7, ll. 4-6; when the alumina-zirconia abrasive grit mixture of Howard contains about 43% zirconia by weight, the alumina is present in an amount of about 57% by weight).  Howard teaches the best performance results were demonstrated by exemplary wheels utilizing the aforementioned exemplary primary abrasive mixture (col. 8, ll. 19-27 of Howard).  There is a reasonable expectation the zirconia alumina grit of the abrasive flap disc of Eisenberg can be modified to adopt the amounts in weight percent of zirconia and alumina according to Howard’s teachings.  Both Eisenberg and Howard are drawn to abrasive discs (See Abstract of Eisenberg; See Abstract of Howard) comprising backing material (col. 3, ll. 8-13; FIG. 1 of Eisenberg; col. 5, ll. 1-14 of Howard) and abrasive material (col. 3, ll. 14-30, 33-51; FIGS. 1-3 of Eisenberg; col. 5, ll. 1-14 of Howard).  While Eisenberg does not teach explicitly the abrasive grit mixture of zirconia alumina grit (col. 4, ll. 9-10 of Eisenberg), Howard teaches the best performance results were demonstrated by exemplary wheels utilizing the aforementioned exemplary primary abrasive mixture (col. 8, ll. 19-27 of Howard).  For these reasons, a person having ordinary skill in the art at the time the present invention was made would be motivated to modify the teachings of Eisenberg and modify the zirconia alumina grit mixture of the abrasive flap disc of Eisenberg and adopt the amounts in weight percent of zirconia and alumina according to Howard’s teachings.  A person having ordinary skill in the art at the time the present invention was made would be motivated to do so given the resultant modified abrasive flap disc of Eisenberg as modified by Howard may demonstrate to some degree the improved performance results demonstrated by the exemplary wheels utilizing the aforementioned exemplary primary abrasive mixture taught by Howard.  The amounts of zirconia and alumina present, respectively, in the abrasive grit mixture of Eisenberg as modified by Howard renders obvious Applicant’s claimed range.  The amounts of zirconia and alumina present, respectively, in the abrasive grit mixture of Eisenberg as modified by Howard lies within Applicant’s claimed range of “25% to 75% zirconium dioxide and of 25% to 75% aluminum oxide”. MPEP 2144.05 [R-10.2019] (I)
Although Eisenberg as modified by Howard teaches in general an amount of lamellae is present (col. 2, ll. 42-45; col. 3, ll. 59-62 of Eisenberg) and teaches specifically an exemplary abrasive flap disc having 60 lamellae (col. 4, ll. 6-7; Example 1 of Eisenberg), Eisenberg as modified by Howard does not teach explicitly the number of abrasive lamellae is “between 30 and 46” according to Applicant’s claim language.
However, Eisenblätter teaches a lamellar end grinding wheel in which abrasive flaps engage over one another in tile-like manner along the circumferential zones of a circular disc-shaped back plate and are advantageously fixed with the aid of fingers (See Abstract of Eisenblätter).  In particular, Eisenblätter teaches an angle grinder equipped with a lamellar end grinding wheel (col. 4, ll. 17-18; FIG. 1 of Eisenblätter).  Eisenblätter teaches the grinding wheel is constructed in such a way that abrasive or grinding flaps, superimposed in tile-like or flake-like manner are fitted to a back or base plate made from metal and preferably from an aluminium alloy (col. 4, ll. 18-22; the abrasive or grinding flaps of Eisenblätter are equivalent to Applicant’s claim term “abrasive lamellae”).  In at least one exemplary embodiment, Eisenblätter teaches the grinding wheel can be constructed with forty-four (44) abrasive or grinding flaps, superimposed in tile-like or flake-like manner are fitted to a back or base plate (See FIG. 2; By observing how the four (4) abrasive or grinding flaps are fitted on the back or base plate illustrated in FIG. 2 of Eisenblätter, the resultant total number of abrasive or grinding flaps that are expected to be fitted on the back or base plate is forty-four [44] abrasive or grinding flaps).  There is a reasonable expectation the number of abrasive lamellae of the abrasive flap disc of Eisenberg as modified by Howard can be modified to adopt the number of abrasive or grinding flaps of the lamellar end grinding wheel taught by Eisenblätter.  Both Eisenblätter and Eisenberg as modified by Howard are drawn to an abrasive disc or wheel (See Abstract of Eisenberg; See Abstract of Howard; See Abstract of Eisenblätter) whose abrasive components include abrasive lamellae (col. 4, ll. 5-21; Example 1 of Eisenberg; col. 4, ll. 18-22; FIGS. 1 and 2 of Eisenblätter).  A person having ordinary skill in the art at the time the present invention was made would be motivated to modify the teachings of Eisenberg as modified by Howard and modify further the abrasive lamellae present by adopting the number of abrasive or grinding flaps of the lamellar end grinding wheel taught by Eisenblätter.  A person having ordinary skill in the art at the time the present invention was made would be motivated to do so as a matter of routine design and/or engineering choice given both Eisenblätter and Eisenberg as modified by Howard are drawn to an abrasive disc or wheel (See Abstract of Eisenberg; See Abstract of Howard; See Abstract of Eisenblätter) whose abrasive components include abrasive lamellae (col. 4, ll. 5-21; Example 1 of Eisenberg; col. 4, ll. 18-22; FIGS. 1 and 2 of Eisenblätter).  The number of lamellae taught by Eisenberg as modified by Howard and Eisenblätter renders obvious Applicant’s claimed range.  The number of lamellae taught by Eisenberg as modified by Howard and Eisenblätter lies within Applicant’s claimed range of “between 30 and 46”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 2, Eisenberg as modified by Howard and Eisenblätter teaches an exemplary grit mixture of the abrasive grit comprises about 43% zirconia and about 57% alumina (col. 5, ll. 40-50, 63-67; col. 7, ll. 4-6; See Table 1 of Howard).  Although the amounts of zirconia and alumina of the exemplary grit mixture of the abrasive flap disc of Eisenberg as modified by Howard and Eisenblätter are 43% and 57% respectively while Applicant’s claimed range is “50% to 75% zirconium dioxide and 25% to 50% aluminum oxide”, the exemplary amounts are so close to the respective endpoints of Applicant’s claimed range that a person having ordinary skill in the art at the time the invention was made would have expected the resultant abrasive flap disc of Eisenberg as modified by Howard and Eisenblätter and Applicant’s claimed abrasive flap disc to have performed identically or substantially identical to one another. MPEP 2144.05 [R-10.2019] (I)  For this reason, the exemplary amounts of zirconia and alumina of the exemplary grit mixture taught by Eisenberg as modified by Howard and Eisenblätter renders obvious Applicant’s claimed range.  The amounts of zirconia and alumina of the exemplary grit mixture taught by Eisenberg as modified by Howard and Eisenblätter are close enough to the respective endpoints of Applicant’s claimed range of “50% to 75% zirconium dioxide and 25% to 50% aluminum oxide”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Eisenberg as modified by Howard and Eisenblätter teaches the abrasive flap disc may comprise forty-four 44 lamellae (See FIG. 2; By observing how the four (4) abrasive or grinding flaps are fitted on the back or base plate illustrated in FIG. 2 of Eisenblätter, the resultant total number of abrasive or grinding flaps that are expected to be fitted on the back or base plate is forty-four [44] abrasive or grinding flaps).  The number of lamellae taught by Eisenberg as modified by Howard and Eisenblätter renders obvious Applicant’s claimed range.  The number of lamellae taught by Eisenberg as modified by Howard and Eisenblätter shares the highest endpoint of Applicant’s claimed range of “between 34 and 44”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 5, Eisenberg as modified by Howard and Eisenblätter teaches the abrasive flap disc may comprise forty-four 44 lamellae (See FIG. 2; By observing how the four (4) abrasive or grinding flaps are fitted on the back or base plate illustrated in FIG. 2 of Eisenblätter, the resultant total number of abrasive or grinding flaps that are expected to be fitted on the back or base plate is forty-four [44] abrasive or grinding flaps).  The number of lamellae taught by Eisenberg as modified by Howard and Eisenblätter renders obvious Applicant’s claimed range.  The number of lamellae taught by Eisenberg as modified by Howard and Eisenblätter is identical to Applicant’s claimed amount of “44”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 6, Eisenberg as modified by Howard and Eisenblätter teaches the base fabric (col. 4, ll. 5-22 of Eisenberg) comprises polyester (col. 4, ll. 7-10 of Eisenberg). 

Referring to Applicant’s claim 7, Eisenberg as modified by Howard and Eisenblätter teaches the abrasive fabric has at least one from the group consisting of calcium carbonate as a filler (col. 4, line 65-67 of Eisenberg) and phenol resin as a binder (col. 5, ll. 31-39 of Howard).

Referring to Applicant’s claim 11, Eisenberg as modified by Howard and Eisenblätter teaches the abrasive lamellae are arranged at an acute angle to a support surface of the carrier plate (col. 5, ll. 1-7; the acute angle of Eisenblätter is equivalent to Applicant’s claim term “an angle [α]”).  The acute angle taught by Eisenberg as modified by Howard and Eisenblätter renders obvious Applicant’s claimed range.  The acute angle taught by Eisenberg as modified by Howard and Eisenblätter encompasses entirely Applicant’s claimed range of “between 3° and 13°”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 12, Eisenberg as modified by Howard and Eisenblätter teaches the abrasive lamellae are arranged at an acute angle to a support surface of the carrier plate (col. 5, ll. 1-7; the acute angle of Eisenblätter is equivalent to Applicant’s claim term “an angle [α]”).  The acute angle taught by Eisenberg as modified by Howard and Eisenblätter renders obvious Applicant’s claimed range.  The acute angle taught by Eisenberg as modified by Howard and Eisenblätter encompasses entirely Applicant’s claimed range of “between 9° and 12°”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 13, Eisenberg as modified by Howard and Eisenblätter teaches the diameter of the abrasive flap disc is 115 mm (col. 4, ll. 5-6; Example 1 of Eisenberg).  The exemplary abrasive flap disc diameter taught by Eisenberg as modified by Howard and Eisenblätter renders obvious Applicant’s claimed range.  The exemplary abrasive flap disc diameter taught by Eisenberg as modified by Howard and Eisenblätter is identical to Applicant’s claimed value of “115 mm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 14, Eisenberg as modified by Howard and Eisenblätter teaches the diameter of the abrasive flap disc is 115 mm (col. 4, ll. 5-6; Example 1 of Eisenberg).  Although the diameter of the abrasive flap disc of Eisenberg as modified by Howard and Eisenblätter is 115 mm while Applicant’s claimed abrasive flap disc diameter is 125 mm, the respective diameters are so close that a person having ordinary skill in the art at the time the invention was made would have expected the resultant abrasive flap disc of Eisenberg as modified by Howard and Eisenblätter and Applicant’s claimed abrasive flap disc to have performed identically or substantially identical to one another. MPEP 2144.05 [R-10.2019] (I)  For this reason, the exemplary abrasive flap disc diameter taught by Eisenberg as modified by Howard and Eisenblätter renders obvious Applicant’s claimed range.  The exemplary abrasive flap disc diameter taught by Eisenberg as modified by Howard and Eisenblätter is close enough to Applicant’s claimed value of “125 mm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 15, Eisenberg as modified by Howard and Eisenblätter teaches the abrasive lamellae have an exemplary length of 18 mm (col. 4, ll. 6-7 of Eisenberg).  Although the length of the abrasive flap disc of Eisenberg as modified by Howard and Eisenblätter is 18 mm while Applicant’s claimed abrasive lamellae have a length of “between 19 mm and 26 mm”, the respective abrasive lamellae length are so close that a person having ordinary skill in the art at the time the invention was made would have expected the resultant abrasive flap disc of Eisenberg as modified by Howard and Eisenblätter and Applicant’s claimed abrasive flap disc to have performed identically or substantially identical to one another. MPEP 2144.05 [R-10.2019] (I)  For this reason, the exemplary abrasive lamellae length taught by Eisenberg as modified by Howard and Eisenblätter renders obvious Applicant’s claimed range.  The exemplary abrasive lamellae length taught by Eisenberg as modified by Howard and Eisenblätter is close enough to the lowest endpoint of Applicant’s claimed range of “between 19 mm and 26 mm”. MPEP 2144.05 [R-10.2019] (I)

Response to Amendment
The Declaration of Frank Böhm (hereinafter “Declarant”) under 37 CFR 1.132 filed March 2, 2020 (hereinafter “Declaration”) is insufficient to overcome the rejection of claims 1, 2, 4-7 and 10-15 under pre-AIA  35 USC 103(a) and the rejection of claims 3, 8 and 9 under pre-AIA  35 USC 103(a) as set forth in the Official action mailed April 11, 2019 in United States Patent Application Serial No. 14/028,708, to which the present application claims priority to as its parent patent application, for the following reason: the evidence submitted by the Declarant is not commensurate in scope with the claimed subject matter recited in independent claim 1 of the presently pending application.
In paragraph 25 of the Declaration, the Declarant states in part “the surprising results of the grinding performance of the abrasive flap discs according to the invention are thus based on an optimum adjustment of the following factors: diameter of the abrasive flap discs; width of the abrasive lamellae; shape of the abrasive lamellae; number of abrasive lamellae; and use of the specific abrasive grit mixture”.  The Declarant’s aforementioned excerpt of a statement made in paragraph 25 is supported by performance results observed for “disc number 6” as set forth under the title “Abrasive Flap Disc According To The Invention” in paragraphs 21-23 of the Declaration.
Examiner disagrees.  When reviewing the disclosure of “Disc 6” as described on a page labelled “page 7/8” of the Declaration, the description of “Disc 6” does not disclose either the percentage of zirconium dioxide or the percentage of aluminum oxide present in the abrasive grit mixture.  In addition, the description of “Disc 6” discloses the lamella width and lamella length are identical, that is, each measures 28 [the unit of measurement is not disclosed].  Even assuming the unit of measurement is “mm” or millimeters, the lamella of “Disc 6” is not rectangular but instead is square.  In contrast, Applicant’s independent claim 1 recites in part “and the abrasive lamellae having a rectangular shape” and “wherein the abrasive grit is a grit mixture, which comprises 25% to 75% zirconium dioxide and of 25% to 75% aluminum oxide”.  The description of “Disc 6” does not reflect either aforementioned claim limitation of Applicant’s independent claim 1.  Moreover, Declarant’s aforementioned excerpt of a statement made in paragraph 25 at least suggests both the “shape of the abrasive lamellae” and the “use of the specific abrasive grit mixture” are two factors whose optimum adjustment lead to the surprising results of the grinding performance of the abrasive flap discs according to the invention.  Again, in contrast, “Disc 6” as described in the Declaration does not meet the aforementioned two factors and is not commensurate in scope with Applicant’s independent claim 1.
For these reasons, the Declaration of Frank Böhm under 37 CFR 1.132 filed March 2, 2020 is deemed insufficient.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, that is, independent claim 1, and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 3 with particular attention to “wherein the grit mixture of the abrasive grit comprises 70% to 75% zirconium dioxide and 25% to 30% aluminum oxide”.
Eisenberg as modified by Howard and Eisenblätter teaches the abrasive grit is a grit mixture, which comprises about 43% by weight zirconia (col. 7, ll. 4-6 of Howard) and about 57% by weight alumina (col. 7, ll. 4-6 of Howard).  These amounts of both zirconia and alumina as taught by Eisenberg as modified by Howard and Eisenblätter lie far outside the claimed ranges of “70% to 75% zirconium dioxide and 25% to 30% aluminum oxide” according to Applicant’s claim language.
There is no obvious reason to modify the teachings of Eisenberg using the teachings of either Howard or Eisenblätter alone or in combination and teach “wherein the grit mixture of the abrasive grit comprises 70% to 75% zirconium dioxide and 25% to 30% aluminum oxide” according to Applicant’s dependent claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731